Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 1 of 13

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

JENNIFER EHRHARDT,
and others similarly situated,

Plaintiff,
V. CASE NO.
PENSACOLA STATE COLLEGE,

Defendant.
/

 

DEFENDANT’S PETITION FOR REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT
COURT, NORTHERN DISTRICT OF FLORIDA, PENSACOLA DIVISION:

COMES NOW, the Defendant, Pensacola State College (“College”), and
individually, by and through undersigned counsel, and pursuant to 28 U.S.C. §§
1331, 1441 and 1446, respectfully petition this Court to assume jurisdiction in the
above-captioned matter, and in support thereof state:

1. The Plaintiff, Jennifer Ehrhardt, filed a civil action in the Circuit Court
of the First Judicial Circuit, in and for Escambia County, Florida, as styled above (a
copy of Plaintiff's Collective Action Complaint and Demand for Jury Trial
(“Complaint”) and all other state court filings are attached as exhibits hereto), on or

about June 2, 2021. The Plaintiff served the College with the Complaint on July 2,
Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 2 of 13

2021.

Z. The Plaintiff’s Complaint alleges disability employment discrimination
in violation of the American with Disabilities Act, which is under 42 U.S.C. § 12101,
et seq., and the Florida Civil Rights Act, § 760.01, et seg., Florida Statutes.
Accordingly, this Court has original jurisdiction under the provisions of 28 U.S.C. §
1331 in that the Plaintiff has asserted claims under the laws of the United States.

3. Thus, this action may be removed to this Court by the College pursuant
to the provisions of 28 U.S.C. § 1441(c).

4. Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction
over the Plaintiffs state law claim as both her state and federal claims form part of
the same case or controversy under Article III of the United States Constitution

5. Pursuant to 28 U.S.C. § 1446(b), the College has timely filed this
Petition for Removal.

6. Pursuant to 28 U.S.C. § 1446(d), and the local rules of this District
Court, a true and complete copy of this Petition for Removal has been submitted for
filing with the Clerk of the Circuit Court of the First Judicial Circuit in and for
Escambia County, Florida.

7. Pursuant to Federal Rule of Civil Procedure 81(c)(2)(C), the College
will file its responsive pleading to the Plaintiff's Complaint within seven (7) days

from the filing of the Notice of Removal.
Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 3 of 13

WHEREFORE, the College prays that this Petition for Removal be deemed
good and sufficient, and that Plaintiff's Complaint be removed from the Circuit
Court of the First Judicial Circuit in and for Escambia County, into this Court for
trial and determination as provided by law, and that this Court enter such orders and
issue such process as may be proper to bring before it copies of all records and
proceedings in such civil action and proceed as if it had been originally commenced
in this Court.

Respectfully submitted on this 30th day of July 2021.

/s/ Avery D. McKnight
Robert E. Larkin, III
Florida Bar No. 160814
rlarkin@anblaw.com

Avery D. McKnight
Florida Bar. No. 0974633
amcknight@anblaw.com
ALLEN NORTON & BLUE, P.A.
906 North Monroe Street
Tallahassee, Florida 32303
(850) 561-3503 (Telephone)
(850) 561-0332 (Facsimile)

Counsel for the College
Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 4 of 13

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was
served by the Court’s electronic filing system this 30th day of July 2021 to Melissa
C. Mihok, Esquire (mmihok@cplspa.com), CPLS, P.A., 201 East Pine Street, Suite
445, Orlando, Florida 32801.

/s/ Avery D. McKnight
Attorney

 
Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 5 of 13

7-2-2]
J] Zar
por & GI3
IN THE CIRCUIT COURT IN AND FOR ESCAMBIA COUNTY, FLORIDA
JENNIFER EHRHARDT
PLAINTIFF,
Vs. CASENO: 2021 CA 001509
DIVISION: F
PENSACOLA STATE COLLEGE
DEFENDANT,
SUMMONS
THE STATE OF FLORIDA:

To Each Sheriff of the State:

YOU ARE COMMANDED to serve this summons and a copy of the complaint in the above styled
cause upon the defendant PENSACOLA STATE COLLEGE C/O ED MEADOWS, PRESIDENT
1000 COLLEGE BLVD PENSACOLA, FL 32504

Each defendant is hereby required to serve written defenses to said complaint on
plaintiff's attorney(s), whose address is

MELISSA C MIHOK

CPLS, P.A.

201 E. PINE STREET, STE, 445
ORLANDO, FL 32801

within 20 days after service of this summons upon you, exclusive of the day of service, and to file the
original of said written defenses with the Clerk of said Court either before service on said attorney or

immediately thereafter, If you fail to do so, a default will be entered against you for the relief demanded
in the complaint.

Witness, my hand and the seal of this Court on this 8th day of June, 2021
PAM CHILDERS
CLERK OF THE CIRCUIT COURT

By; (Rtirtina A Sbarce.

Deputy Clerk

 

* Except when suit is brought pursuant to Section 768,28, Florida Statutes, if the State of Florida, one of
its agencies, or one of its officials or employees sued in his or her official capacity is a defendant, the
time to be inserted as to it is 40 days. When suit is brought pursuant to Section 768.28, Florida Statutes,
the time to be inserted is 30 days.

CASUM2053P
Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 6 of 13

Filing # 127977497 E-Filed 06/02/2021 04:21:46 PM

IN THE CIRCUIT COURT OF THE FIRST JUDICIAL CIRCUIT
IN AND FOR ESCAMBIA COUNTY, FLORIDA
CIVIL DIVISION

JENNIFER EHRHARDT,
and others similarly
situated,

Plaintiff,
CASE NO.:
vs,

PENSACOLA STATE COLLEGE,

Defendant.

et Nee Nee Nee ee ee ee ee ee ee ee ee

 

COLLECTIVE ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

The Plaintiff, JENNIFER EHRHARFT, and others similarly situated, sue
the Defendant, PENSACOLA STATE COLLEGE, and alleges as follows:

1, This is a collective action to redress discrimination based upon
disability pursuant to the Americans with Disabilities Act, 42 U.S.C. §12101, et
seq., and the Florida Civil Rights Act, §760.01, et seq., Florida Statutes,
(FCRA).

Parties

2. Plaintiff EHRARDT is a resident of Escambia County, Florida, who,
at all times relevant to this action, was an employee of the Defendant.

3. Each named or represented Plaintiff was employed by the
Defendant during all times relevant to this action and were Defendant’s

employees within the meaning of 42 U.S.C, §12111(4) and the FCRA.
Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 7 of 13

Ehrhardt y, Pensacola State College; CPLS FILE 4290-1
Complaint and Demand for Jury Trial; Page 2

4. The Defendant is a political subdivision of the State of Florida in
the geographical jurisdiction of this Court, and is an "employer" as that term is
defined in the ADA and the FCRA.

5. Plaintiff EHRHARDT was employed by the Defendant as a professor
of business.

Venue and Jurisdiction

6. Venue is appropriate in this Court because all or a majority of the
conduct that led to this action occurred in Escambia County.

7, Supplemental jurisdiction is appropriate in this Court as the
damages are more than $30,000.

Relevant Facts

8. Plaintiff EHRHARDT suffers from ongoing respiratory issues. This
condition has been identified by the Center for Disease Control (CDC) as a
condition that increases the risk of severe illness or death should the individual
contract COVID-19.

9. During the previous school year, Plaintiff EHRHARDT requested to
teach her courses remotely, and that request was granted by the Defendant.

10. However, the Defendant ordered Plaintiff EHRHARDT and others
similarly situated to return to face-to-face teaching in late 2020.

11. Plaintiff EHRHARDT submitted a request on December 11, 2020 to

work remotely due to her disability and the ongoing risk from COVID-19.
Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 8 of 13

Ehrhardt v, Pensacola State College; CPLS FILE 4290-1
Complaint and Demand for Jury Trial; Page 3

12. The Defendant denied Plaintiff EHRHARDT’s request for a
reasonable accommodation on January 4, 2021, without individual
consideration.

13. The unnamed Plaintiffs (at this time) also requested a reasonable
accommodation to work remotely due to conditions identified by the CDC as
being “high risk’ and were denied by the Defendant.

COUNT I: DISABILITY DISCRIMINATION

14. The Plaintiffs were treated less favorably than co-workers who were
not members of their protected class. Specifically, but not as a limitation, the
Plaintiffs was required to teach face-to-face courses while others were
permitted to teach remotely.

15. The Plaintiffs’ disability(ies), were a determining factor in the
decision to deny the Plaintiffs’ request for reasonable accommodation to work
remotely. Such conduct violates the ADA and the FCRA.

16, As a direct and proximate result of the Defendant's unlawful
conduct, the Plaintiffs have suffered, and continues to suffer, the loss of
income and loss of potential employment opportunities. The Plaintiffs also
suffered and continue to suffer, mental anguish, emotional distress, and
embarrassment, as a result of the Defendant's unlawful conduct.

17. Plaintiff EHRHARDT has exhausted all requisite administrative
remedies prior to bringing this action. Specifically, the Plaintiff timely filed a
Charge of Discrimination with the Equal Employment Opportunity Commission

and has received a Notice of Right to Sue. (A copy of the Notice of Right to Sue
Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 9 of 13

Ehrhardt v, Pensacola State College; CPLS FILE 4290-1
Complaint and Demand for Jury Trial; Page 4

is attached hereto as Exhibit 1) The Plaintiff brings this action more than one
hundred eighty days after filing the Charge of Discrimination and within ninety
days of receiving the Notice of Right to Sue.
WHEREFORE, based upon the foregoing, the Plaintiff prays:
a, That the Court take jurisdiction over this action;
b. That the Court award the Plaintiffs their lost pay and
benefits caused by the Defendant's unlawful conduct;
c. That the Court award the Plaintiffs compensatory damages
for their mental anguish;
d. That the Court award the Plaintiffs a reasonable attorney's
fees and costs in bringing this action.
JURY TRIAL DEMAND
The Plaintiffs demand a trial by jury on all issues so triable.

Dated this 2nd day of June, 2020.

CPLS, P.A.

Attorneys | Consultants | Mediators
201 East Pine Street, Suite 445
Orlando, Florida 32801

(407) 647-7887

(407) 647-5396 Fax

CPLS File No. 4290-1

Attorneys for Plaintiff

 

 

Melissa C. Mihok, Esq.
Florida Bar No. 555851

mmihok@cplspa.com

courtefiling@clpspa.com
Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 10 of 13

 

 

 

‘GOCE FOrrn 188 (E1026), U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
| | DISMISSAL AND NoTICE oF RIGHTS

To Jennifer Ehrhardt From: Mabie Local Office

6211 Chattam Avenue 43 § Royal Street

Pensacola, FL $2507 ‘Sulte $04.

Mobile, AL 36602
{1 On behalf of person(s) eiggrleved whose Identily Is
. QONFIDENTIAL (29 CFR §1601,7(a))
FEOC Charge No, ‘REOC Represantalive Telephone No.
LANEETRA D. ‘HARRIS,

425-2021-00429 Investigator (281) 804-7924

 

THE BEOC IS CLOSING ITS FILE.ON THIS CHARGE FOR THE FOLLOWING REASON:
|}. Thedaets alleged: Inthe charge fall ta state a claim underany of tha statutes anfonead by the BEOG.

‘Yourallegationa dlét not involve a disability as:detined bythe Amerléans Witt Disabilltiés Act.

‘Tha Respondaft smploys less than the: required number of employaes ors nototherwise covered by the alatutes,

Your charge was’ not timely filed wih EEOC; In other words, you wilted too long efter the date(s): of the alleged
discrimination toile your charga - ,

The EEOG Issues: the following: determination: The EEOC will not praogad ftrthar with tts Investigation, dnd makes no
‘determination about whether furlher Investigation would establish violations of the statute. This does Not pean the clalms
have no merit. Thla determination does not certify that the respondent Is fa compliance with the statutes, The EEOC
makes no finding as ‘to the merits of any other Issues that tlght be construed .as having. been ralsed by this charge.

Tha EEOC hap adopted the-findings of the state-or local falr dmployrient practices agency that Investigated thls shangek.

HOOOO

oo

Other (hrlerly state)

_» NOTIGE OF SUIT RIGHTS»
{Seq the addillonal information sillachodta libs fore.)
Title Vil, the Americans with: Disabilities Act, the Genetic Information Nondlscrimination Act, or the Age
Disorimination In Employmiert Act: This will be ‘the only notice of dismissal-and of your right to sue that we will wand you.
You may'tlle @ lawsultagalnst the respondent(s) under federal law based on this-charge In federal-or state court. Your
lawsult must he filed WITHIN 90 DAYS of your receipt of this notice; or your right'to sue based:on thle, charge will be.
Jost. (The time limit forfiling suit based on a clalm understate Jaw may be'different,)

" Equal Pay Act (EPA): EPA sults must be filed In federal or stata court withliv’2 years (3 years-for willful vidlations) of the
alleged EPA underpayment, This means that backpay due for any violations that occurred more than 2 years (3 years)
- ‘before you fila sult may not be collectible.

‘On behal! of the: Gornnmlssion

Ciska Lal ovr 0304/2024

 

Eheloa ures Erika LaCour, (Data legued)
Local Office Director
ec! «PENSACOLA STATE COLLEGE Melissa ‘Mthok, Esq.
cate easy 201 East Plane Street:
glo Liusey Lista Suite 443
Executive Director eae el
{000 College Boulevard Orlando, FL 32804

Pensaccla, FL 32604

EXHIBIT 1
Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 11 of 13

Filing # 130125302 E-Filed 07/06/2021 04:36:19 PM

IN THE CIRCUIT COURT OF THE FIRST JUDICIAL CIRCUIT
IN AND FOR ESCAMBIA COUNTY, FLORIDA
CIVIL DIVISION

JENNIFER EHRHARDT,
and others similarly
situated,

Plaintiff,
CASE NO.: 2021-CA-001509
VS.

PENSACOLA STATE COLLEGE,

Defendant.

 

NOTICE OF FILING RETURN OF SERVICE

 

The Plaintiffs, JENNIFER EHRHARDT, and others similarly situated,
hereby give notice of filing the Return of Service in the above-captioned matter,
attached hereto as Exhibit 1, indicating that service was completed upon the
Defendant on July 2, 2021.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I filed the instant document with the ePortal
system and forwarded a true and accurate copy of this document to Ed
Meadows, President, Pensacola State College, 1000 College Blvd., Pensacola, FL

32504 on this the 6 day of July, 2021.
Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 12 of 13

Ehrhardt v. Pensacola State College, CPLS FILE 4290-1
Notice of Filing Retum of Service; Page 2

CPLS, P.A.

Attorneys | Consultants | Mediators
201 East Pine Street, Suite 445
Orlando, Florida 32801

(407) 647-7887

(407) 647-5396 Fax

CPLS File No. 4290-1

Attorneys for Plaintiff

Win A —

 

Melissa C. Mihok, Esq.
Florida Bar No. 555851

mmihok@cplspa.com
courtefiline@clpspa.com
Case 3:21-cv-00933-MCR-HTC Document 1 Filed 07/30/21 Page 13 of 13

State of Florida

Case Number: 2021-CA-001509

Plaintiff:
JENNIFER EHRHARDT

vs.

Defendant:
PENACOLA STATE COLLEGE

For:

Melissa C. Mihok
CPLS, PA.

201 Eaat Pine Street
Suite 445

Orlando, FL 328041

RETURN OF SERVICE

County of Escambia Circuit Court

Hm

9

 

 

 

Received by Lynx Legal Services, LLC on the 2nd day of July, 2021 at9:25 am to ba served on Pensacola State College c/o Ed Meadows,
President, 1000 College Boulevard, Pensacola, FL 32504

1, Larry Gunter, do hereby affirm that on the 2nd day of July, 2021 at 11:30 am, I

CORPORATE served by delivering a true copy of the 20-Day Summons, Collective Action Complaint and Demand for Jury Trial and Exhibit 1 with
the date and hour of service endorsed thereon by me, ta: Tom Gilllam as General Counsel for Pensacola State College, at the address of: 4000
College Boulevard, Pensacola, FL 32504, and informed said person of tha contents therein, in compliance with F.S. 48.081

Description of Person Served: Age: 60, Sex: M, Race/Skin Color: White, Haight: 6'3", Weight: 280, Hair: Black, Glasses: Y

lam over the age of 18, have no intarest In the above action, and am a Certified Process Server, in good standinf} in the Judicial clrcult In which the

process was served. Under the penalty of perjury, | declare thet | have read the foregoing proof of service, and

  

Lynx Legal Services, LLC
201 E, Pine Street

Sulte 740

Orlando, FL 82804

(407) 872-0707

Our Job Serial Number: LIN-2021017191
Ref: 4290-1

Copyright © 1892-2021 Database Services, Inc. - Process Server's Toolbox V620

Exhibit 1
